Judgment, Supreme Court, New York County (Frederic S. Berman, J., at hearing; Rena K. Uviller, J., at trial), rendered November 21, 1991, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied, defendant having been identified at a prompt, at-the-scene showup (see, People v Duuvon, 77 NY2d 541, 545).
The challenged portions of the People’s summation did not *375exceed the bounds of proper advocacy (People v Galloway, 54 NY2d 396, 399), and would, in any event, be considered harmless in view of the overwhelming evidence of guilt. Concur — Rosenberger, J. P., Ellerin, Kupferman and Nardelli, JJ.